Citation Nr: 0611213	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  05-35 869	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for right lower 
extremity venous stasis with stasis dermatitis.

2.  Entitlement to service connection for left lower 
extremity venous stasis with stasis dermatitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
September 1945.  He was a prisoner of war (POW) of the German 
government from November 1944 to April 1945.

Procedural history

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.  In that rating decision, the RO, inter alia, 
denied service connection for right and left lower extremity 
venous stasis with stasis dermatitis.  The veteran indicated 
disagreement with the RO's decision in July 2005 and, after 
being issued a statement of the case, perfected his appeal by 
means of his submission of a substantive appeal (VA Form 9) 
in October 2005.

The record reflects that a motion to advance this case on the 
docket was filed on the on the veteran's behalf by his 
representative.  Taking into consideration the veteran's 
advanced age, his motion for advancement on the docket was 
granted by the undersigned VLJ.  See 38 C.F.R. § 20.900(c) 
(2004).

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran if further action is required on his part.

Issues not on appeal

In an October 2005 letter, the veteran indicated that he no 
longer wished to pursue his appeal as to the issues of (1) 
entitlement to a rating in excess of 30 percent for residuals 
of frostbite of the left foot; (2) entitlement to a rating in 
excess of 
30 percent for residuals of frostbite of the right foot; (3) 
entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity; 
(4) entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity; and (5) 
entitlement to a rating in excess of 10 percent for 
congestive heart failure and hypertension.  Accordingly, the 
Board finds that such issues are not within its jurisdiction.  
See Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd, 39 F.3d 
1574 (Fed. Cir. 1994) [holding that the Board is without the 
authority to proceed on an issue if the veteran indicates 
that consideration of that issue should cease]; see also 38 
C.F.R. § 20.204 (2005).  

REMAND

The veteran seeks service connection for bilateral lower 
extremity venous stasis with stasis dermatitis, which he 
contends is secondary to his service-connected disabilities, 
which include congestive heart failure with hypertension, 
residuals of frostbite of the right and left feet, and 
peripheral neuropathy of the right and left lower 
extremities.

The United States Court of Appeals for Veterans Claims has 
held that, in situations in which there is competent evidence 
of a current disability and either evidence indicating an 
association between the claimant's current disability and his 
active service or a service-connected disability, VA must 
obtain an appropriate medical opinion.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  In this case, there is of 
record only vague and conflicting medical evidence regarding 
the etiology of the veteran's lower extremity venous stasis 
with stasis dermatitis.  

In a March 2005 VA medical examination report, the examiner 
indicated that the veteran's venous stasis was not "not 
related to his cold injury or any other service-connected 
condition."  However, the examiner did not provide a 
rationale for her opinion.  See Hernandez-Toyens v. West, 11 
Vet. App. 379, 382 (1998) [the failure of the physician to 
provide a basis for his/her opinion goes to the weight or 
credibility of the evidence].  

Also of record is a July 2005 VA clinical record in which the 
veteran's physician noted that although there had never been 
a definite cause for the veteran's venous stasis, "[h]e did 
have a cold injury years ago and certainly could have 
suffered a more proximal injury at that time."  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) [statements which are speculative and 
inconclusive in nature cannot support a claim for service 
connection].  

Given the ambiguous nature of the evidence currently of 
record, the Board finds that another medical opinion is 
necessary in order to reach a decision in this appeal.  See 
Charles, supra; see also 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c)(4) (2005).  

Accordingly, this matter is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:  
      
1.  VBA should arrange for review of the 
veteran's VA claims folder by an 
appropriate medical professional, who 
should be asked to provide an opinion as 
to whether the veteran's current 
bilateral lower extremity venous stasis 
with stasis dermatitis is as least as 
likely as not related to the veteran's 
active service, to include his captivity 
as a POW, or any service-connected 
disability.  A complete rationale for all 
conclusions reached should be provided.  
If the reviewing medical professional 
deems it to be necessary, the veteran 
should undergo VA examination and/or 
diagnostic testing.  The completed 
opinion should be associated with the 
veteran's VA claims folder.  

2.  After conducting any further 
evidentiary development it deems to be 
necessary, VBA should review the record.  
If the benefit sought on appeal is not 
granted in full, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The veteran has the right to submit additional evidence and 
argument on the matter matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

